Exhibit 10.1
 
THE WILLIS GROUP HOLDINGS
IRISH SHARESAVE PLAN
AS ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC
LIMITED COMPANY ON [INSERT DATE]
 

 



--------------------------------------------------------------------------------



 



CONTENTS

          Rule   Page
1. Definitions And Interpretation
    3  
 
       
2. Eligibility
    4  
 
       
3. Invitations And Applications
    5  
 
       
4. Grant Of Options
    5  
 
       
5. Limits And Scaling Down
    7  
 
       
6. Exercise Of Options
    8  
 
       
7. Take-Over, Reconstruction And Amalgamation, And Liquidation
    10  
 
       
8. Adjustment Of Options
    12  
 
       
9. Alterations
    12  
 
       
10. Miscellaneous
    13  

- 2 -



--------------------------------------------------------------------------------



 



1.   DEFINITIONS AND INTERPRETATION   1.1   In this Plan, unless the context
otherwise requires:       “3-Year Option”, “5-Year Option” and “7-Year Option”
have the meanings given in Rule 4.2 below;       “Act” means the Taxes
Consolidation Act 1997;       “Associated Company” means an associated company
within the meaning given to that expression in paragraph 1(1) of Schedule 12A;  
    “the Board” means the board of directors of the Company or a committee
appointed by them;       “Bonus Date”, in relation to an option, means:

  1.1.1   in the case of a 3-Year Option, the earliest date on which the bonus
is payable,     1.1.2   in the case of a 5-Year Option, the earliest date on
which the bonus is payable,     1.1.3   in the case of a 7-Year Option, the
earliest date on which the maximum bonus is payable,         and for this
purpose “payable” means payable under the Savings Contract made in connection
with the option;

    “the Company” means Willis Group Holdings Public Limited Company, a company
incorporated in Ireland under registered number 475616;       “Constitution”
means the Company’s memorandum and articles of association;       “Eligible
Employee” means an employee or director of a Participating Company eligible to
be granted an option by virtue of satisfying the conditions in Rule 2;      
“the Grant Date” shall mean the date on which an option is granted in accordance
with Rule 3.1;       “Group Member” means the Company or any Subsidiary or any
Associated Company or any other company nominated by the Board and approved in
writing by the Revenue Commissioners for this purpose;       “Participant” means
a person who holds an option granted under this Plan;       “Participating
Company” means the Company or any Subsidiary of the Company to which the Board
has resolved that this Plan shall for the time being extend;       “the Plan”
means this Plan, being the Willis Group Holdings Irish Sharesave Plan a sub-plan
to the Willis Group Holdings 2001 Share Purchase and Option Plan, as amended
from time to time;       “Rule” means a rule of this Plan;

- 3 -



--------------------------------------------------------------------------------



 



    “Savings Body” means any building society or other institution as defined in
section 519(C)(1) of the Act as being a qualifying savings institution with
which a Savings Contract can be made;       “Savings Contract” means an
agreement to pay monthly contributions under the terms of a certified
contractual savings scheme within the meaning of Schedule 12B;      
“Schedule 12A” means Schedule 12A to the Act;       “Schedule 12B” means
Schedule 12B to the Act;       “Shares” means the ordinary shares of the
Company, nominal value US$0.000115, which satisfy the conditions of paragraphs
11 to 15 of Schedule 12A;       “Specified Age” means 65 years of age or any
other age at which a Participant is bound to retire provided it is not less than
60 or more than pensionable age (within the meaning of section 2 of the Social
Welfare (Consolidation) Act 1993);       “Specified Percentage” is 75 per cent
or such other percentage as may be specified in the Act.       “Subsidiary”
means a body corporate which is a subsidiary of the Company (within the meaning
of section 155 of the Irish Companies Act 1963) and over which the Company has
control (within the meaning of section 432 of the Act);       “Tax Liability”
means a Participant’s liability to account for any tax, pay related social
insurance, or similar levies in respect of the exercise of an option, where the
Participant’s employer or former employer is liable to make a payment to the
appropriate authorities on account of that liability including, for the
avoidance of doubt, any liability arising after the termination of the
Participant’s employment and which may arise or be incurred in any jurisdiction
whatsoever.   1.2   Any reference in this Plan to any enactment includes a
reference to that enactment as from time to time modified, extended or
re-enacted.   2.   ELIGIBILITY   2.1   Subject to Rule 2.5 below, an individual
is eligible to be granted an option on any day (“the Grant Date”) if (and only
if):-

  2.1.1   he is on the Grant Date an employee or director of a company which is
a Participating Company; and     2.1.2   he either satisfies the conditions
specified in Rule 2.2 below or is nominated by the Board for this purpose.

2.2   The conditions referred to in Rule 2.1.2 above are that the individual:-

  2.2.1   shall at all times during the qualifying period have been an employee
(but not a director) or a full-time director of the Company or a company which
was for the time being a Subsidiary; and

- 4 -



--------------------------------------------------------------------------------



 



  2.2.2   was at the relevant time chargeable to Irish tax in respect of his
employment or office under Schedule E of the Act.

2.3   For the purposes of Rule 2.2 above, the qualifying period is such period
falling within the 3-year period ending on the Grant Date as the Board may
determine; and an individual shall be treated as a full-time director of a
company if he is obliged to devote to the performance of the duties of his
office or employment with the company not less than 25 hours a week.   2.4   Any
determination of the Board under paragraph 2.3 above shall have effect in
relation to every individual for the purpose of ascertaining whether he is
eligible to be granted an option on the Grant Date.   2.5   An individual is not
eligible to be granted an option at any time if he is at that time ineligible to
participate in this Scheme by virtue of paragraph 8 of Schedule 12A
(eligibility).   3.   INVITATIONS AND APPLICATIONS   3.1   The Board shall
ensure that, in relation to the grant of options on any day:

  3.1.1   every individual who is eligible to be granted an option on that day
has been given an invitation;     3.1.2   the invitation specifies a period of
not less than 14 days in which an application for an option may be made; and    
3.1.3   every eligible individual who has applied for an option as mentioned in
Rule 4.1 is in fact granted an option on that day.

3.2   An invitation to apply for an option may be given at any time as the Board
may determine once the Plan has been approved by the Irish Revenue Commissioners
under Schedule 12A.   4.   GRANT OF OPTIONS   4.1   Subject to Rule 5, the Board
may grant an option to acquire Shares upon the terms set out in this Plan to any
Eligible Employee who has submitted a valid application for an option and
proposed to make a Savings Contract in connection with it (with a Savings Body
approved by the Board) in the form and manner prescribed by the Board and for
this purpose an option to acquire includes an option to purchase and an option
to subscribe.   4.2   The type of option to be granted to an individual, that is
to say a 3-Year Option, a 5-Year Option or a 7-Year Option, shall be determined
by the Board or, if the Board so permits, by the individual; and for this
purpose:-

  4.2.1   a 3-Year Option is an option in connection with which a three year
Savings Contract is to be made and in respect of which, subject to Rule 5.2.2,
the repayment is to be taken as including the bonus;

- 5 -



--------------------------------------------------------------------------------



 



  4.2.2   a 5-Year Option is an option in connection with which a five year
Savings Contract is to be made and in respect of which, subject to Rule 5.2.2,
the repayment is to be taken as including a bonus other than the maximum bonus;
and     4.2.3   a 7-Year Option is an option in connection with which a five
year Savings Contract is to be made and in respect of which, subject to
Rule 5.2.2, the repayment is to be taken as including the maximum bonus.

    Where the type of option to be granted to an individual is determined by the
Board, each individual shall be treated on similar terms.   4.3   The number of
Shares in respect of which an option may be granted to any individual shall be
the maximum number which can be paid for, at the price determined under Rule 4.5
below, with monies equal to the repayment due including the bonus payable on the
Bonus Date under the Savings Contract to be made in connection with the option.
  4.4   The amount of the monthly contribution under the Savings Contract to be
made in connection with an option granted to an individual shall, subject to
Rule 5 below, be the amount which the individual shall have specified in his
application for the option that he is willing to pay or, if lower, the maximum
permitted amount, that is to say, the maximum amount which:

  4.4.1   when aggregated with the amount of his monthly contributions under any
other Savings Contract linked to this Plan or to any other savings-related share
option plan approved under Schedule 12A, does not exceed €500 but exceeds a
minimum of €12 or such other maximum or minimum amounts as may for the time
being be permitted by paragraph 25(a) or (b) of Schedule 12A;     4.4.2   does
not exceed the maximum amount for the time being permitted under the terms of
the Savings Contract; and     4.4.3   when aggregated with the amount of his
monthly contributions under any other Savings Contract linked to this Plan, does
not exceed any maximum amount determined by the Board.

4.5   The price at which Shares may be acquired by the exercise of options
granted on any day shall be determined by the Board, provided that:

  4.5.1   if shares of the same class as those Shares are listed on the New York
Stock Exchange, the price shall not be less than the Specified Percentage of :

  (a)   the closing price of the Shares quoted in the Wall Street Journal on
such dealing day as the Board may choose provided that such day shall fall prior
to the date on which applications for options must be received by the Company;
or     (b)   if that dealing day does not fall within the period of 30 days (or
where Rule 5 applies, 42 days) ending with Date of Grant, the closing price of
the Shares quoted

- 6 -



--------------------------------------------------------------------------------



 



      in the Wall Street Journal on the dealing day prior to the Date of Grant
or such other dealing day as may be agreed in writing with the Revenue
Commissioners;

  4.5.2   and where Rule 4.5.1 does not apply, the price shall not be less than
the Specified Percentage of the market value (within the meaning of section 548
of the Act) of the Shares as agreed in advance with the Revenue Commissioners;

4.6   If the Board so decides, it may convert the US dollar price determined
under Rule 4.5 above into a price denominated in Euros in accordance with the
closing mid-point spot rate of the US dollar against the Euro as quoted in the
Financial Times or from such reasonable source as the Board may select and agree
in advance with the Revenue Commissioners from time to time for the dealing day
in relation to which the price is set.   4.7   An option granted to any person:

  4.7.1   shall not, except as provided in Rule 6.3, be capable of being
transferred by him; and     4.7.2   shall lapse forthwith if he is adjudged
bankrupt.

5.   LIMITS AND SCALING DOWN   5.1   No options shall be granted to acquire a
number of shares which exceeds any number determined by the Board for this
purpose.   5.2   If valid applications are received for a total number of shares
in excess of any maximum number of shares determined by the Board pursuant to
Rule 5.1 above, the Board shall scale down applications by taking, at its
absolute discretion, any one or more of the following steps until the number of
shares available equals or exceeds such total number of shares applied for:

  5.2.1   by treating an application for a 7 year option as an application for a
5-year option and then, so far as necessary, by reducing the proposed monthly
contributions pro rata to the excess over such amount as the Board shall
determine for this purpose being not less than € 12 or such other minimum amount
as may be permitted by paragraph 25 (b) of Schedule 12A from time to time; or  
  5.2.2   for the purposes of Rule 4.3, the repayment due shall be taken as not
including a bonus and then, so far as necessary, by reducing the proposed
monthly contribution pro rata to the excess over such amount as the Board shall
determine for this purpose being not less than € 12 or such other minimum amount
as may be permitted by paragraph 25 (b) of Schedule 12A from time to time; or  
  5.2.3   by reducing the proposed monthly contributions pro rata to the excess
over such amount as the Board shall determine for this purpose being not less
than € 12 or such other minimum amount as may be permitted by paragraph 25(b) of
Schedule 12A from time to time and then, so far as necessary.

- 7 -



--------------------------------------------------------------------------------



 



5.3   If the number of shares available is insufficient to enable an option
based on monthly contributions of €12 a month or such other minimum amount as
may be permitted by paragraph 25(b) of Schedule 12A from time to time to be
granted to each Eligible Employee making a valid application, the Board may
determine in its absolute discretion that no options shall be granted.   5.4  
If the Board so determines, the provisions of Rule 5.2 may be modified or the
Board may apply an alternative method for scaling down, provided such
modification or alternative method has been agreed in advance with the Revenue
Commissioners.   6.   EXERCISE OF OPTIONS   6.1   The exercise of any option
granted under this Plan shall be effected in the form and manner prescribed by
the Board, provided that the monies paid for Shares on such exercise shall not
exceed the amount of the repayment (including any bonus) made and any interest
paid under the Savings Contract made in connection with the option.   6.2  
Subject to Rules 6.3, 6.4, 6.6 and 7, an option granted under this Plan shall
not be capable of being exercised before the Bonus Date.   6.3   Subject to
Rule 6.8:

  6.3.1   if any Participant dies before the Bonus Date, any option granted to
him may (and must, if at all) be exercised by his personal representatives
within 12 months after the date of his death provided that the monies paid for
Shares on such exercise shall not exceed the amount of the repayment made and
any interest paid under the Savings Contract in connection with the option; and
    6.3.2   if he dies on or within 6 months after the Bonus Date, any option
granted to him may (and must, if at all) be exercised by his personal
representatives within 12 months after the Bonus Date provided that the monies
paid for Shares on such exercise shall not exceed the amount of the repayment
made and any interest paid under the Savings Contract in connection with the
option;         provided in either case that his death occurs at a time when he
either holds the office or employment by virtue of which he is eligible to
participate in this Plan or is entitled to exercise the option by virtue of
Rule 6.4.

6.4   Subject to Rule 6.8, if any Participant ceases to hold the office or
employment by virtue of which he is eligible to participate in this Plan
(otherwise than by reason of his death), the following provisions apply in
relation to any option granted to him:

  6.4.1   if he so ceases by reason of injury, disability, redundancy within the
meaning of the Redundancy Payments Act 1967 to 2007, or retirement on reaching
the Specified Age, the option may (and subject to Rule 6.3 must, if at all) be
exercised within 6 months of his so ceasing provided that the monies paid for
Shares on such exercise shall not exceed the amount of the repayment made and
any interest paid under the Savings Contract in connection with the option;

- 8 -



--------------------------------------------------------------------------------



 



  6.4.2   if he so ceases by reason only that the office or employment is in a
company of which the Company ceases to have control, or relates to a business or
part of a business which is transferred to a person who is neither an Associated
Company of the Company nor a company of which the Company has control, the
option may (and subject to Rule 6.3 must, if at all) be exercised within
6 months of his so ceasing provided that the monies paid for Shares on such
exercise shall not exceed the amount of the repayment made and any interest paid
under the Savings Contract in connection with the option;     6.4.3   if he so
ceases by reason of retirement at early retirement with the agreement of the
employer, or pregnancy, but in each case only if such cessation of office or
employment is more than three years after the Grant Date, the option may (and
subject to Rule 6.3 must if at all) be exercised within 6 months of his so
ceasing provided that the monies paid for Shares on such exercise shall not
exceed the amount of the repayment made and any interest paid under the Savings
Contract in connection with the option;     6.4.4   if he so ceases for any
other reason within three years of the Grant Date, the option may not be
exercised at all.

    A Participant shall not be treated for the purposes of Rules 6.3 and 6.4
above as ceasing to hold the office or employment by virtue of which he is
eligible to participate in this Scheme until he ceases to hold an office or
employment in the Company or any Associated Company or company of which the
Company has control, and a female Participant who ceases to hold the office or
employment by virtue of which she is eligible to participate in this Scheme by
reason of pregnancy or confinement and who exercises her right to return to work
under The Maternity Protection Acts 1994 and 2004 before exercising her option
shall be treated for the purposes of Rule 6.4 above as not having ceased to hold
that office or employment.   6.5   Subject to Rule 6.8, if, at the Bonus Date, a
Participant holds an office or employment with a company which is not a
Participating Company but which is an Associated Company or a company of which
the Company has control, any option granted to him may (and subject to Rule 6.3
must, if at all) be exercised within 6 months of the Bonus Date.   6.6   Subject
to Rule 6.8, where any Participant continues to hold the office or employment by
virtue of which he is eligible to participate in this Plan after the date on
which he reaches the Specified Age, he may exercise any option within 6 months
of that date to the extent of the repayment due under the Savings Contract on
the date on which he reaches the Specified Age.   6.7   Subject to Rule 6.3, an
option shall not be capable of being exercised later than 6 months after the
Bonus Date.   6.8   Where, before an option has become capable of being
exercised, the Participant gives notice that he intends to stop paying monthly
contributions under the Savings Contract made in connection with the option, or
is deemed under its terms to have given such notice, or makes an application for
repayment of the monthly contributions paid under it, the option may not be
exercised at all.   6.9   An option shall not be capable of being exercised more
than once.

- 9 -



--------------------------------------------------------------------------------



 



6.10   A Participant shall not be eligible to exercise an option at any time:

  6.10.1   unless, subject to Rules 6.3, 6.4, 6.5 and 6.6 above, he is at that
time a director or employee of a Participating Company;     6.10.2   if he is
not at that time eligible to participate in this Plan by virtue of paragraph 8
of Schedule 12A (eligibility).

6.11   Within 30 days after an option has been exercised by any person, the
Board shall allot to him (or a nominee for him) or, as appropriate, procure the
transfer to him (or a nominee for him) of the number of Shares in respect of
which the option has been exercised, provided that the Board considers that the
issue or transfer of those Shares would be lawful.   6.12   All Shares allotted
under this Plan shall rank equally in all respects with Shares of the same class
then in issue except for any rights attaching to such Shares by reference to a
record date before the date of the allotment.   6.13   If the Company or a
Participating Company is obliged to account for any Tax Liability for which the
Participant in question is liable in respect of an option and neither the
Company or any other Participating Company is able to withhold the appropriate
amount from the Participant’s remuneration, or alternatively, if the Company has
not received a payment from the Participant in satisfaction of the whole Tax
Liability then the Company shall be entitled to discharge such tax liability as
has not been so satisfied by selling, with the consent in writing of the
Participant, such number of Shares in respect of which the option has been
validly exercised as are required to satisfy the remaining Tax Liability and
transfer the balance of the Shares to the Participant.   7.   TAKE-OVER,
RECONSTRUCTION AND AMALGAMATION, AND LIQUIDATION   7.1   If any person obtains
control of the Company as a result of making a general offer to acquire the
whole of the issued ordinary share capital of the Company which is made on a
condition such that if it is satisfied the person making the offer will have
control of the Company or to acquire all the shares in the Company which are of
the same class as the Shares, subject to Rules 6.3, 6.4, 6.7 and 6.8, any option
may be exercised within 6 months after that person has obtained control of the
Company and any condition subject to which the offer is made has been satisfied.
  7.2   For the purposes of Rule 7.1, a person shall be deemed to have obtained
control of the Company if he and others acting in concert with him have together
obtained control of it.   7.3   If under section 201 of the Companies Act 1963
(or any other relevant legislation) the court sanctions a compromise or
arrangement proposed for the purposes of, or in connection with, a scheme for
the reconstruction of the Company or its amalgamation with any other company or
companies, subject to Rules 6.3, 6.4, 6.7 and 6.8, any option may be exercised
within six months of the court sanctioning the compromise or arrangement but to
the extent that it is not exercised within that period shall (notwithstanding
any other provision of this Plan) lapse on expiration of that period.

- 10 -



--------------------------------------------------------------------------------



 



7.4   If a resolution for the voluntary winding-up of the Company is passed,
subject to Rules 6.3, 6.4, 6.7 and 6.8, any option may be exercised within
6 months from the date of the passing of the resolution but to the extent that
it is not exercised within that period shall (notwithstanding any other
provision of this Plan) lapse on expiration of that period.   7.5   If any
person becomes bound or entitled to acquire Shares under section 204 of the
Companies Act 1963 (or any other equivalent legislation) subject to Rules 6.3,
6.4, 6.5, 6.6, 6.7, and 6.8, any option may be exercised at any time when that
person remains so bound or entitled but to the extent that it is not exercised
within that period shall (notwithstanding any other provision of this Plan)
lapse on the expiration of that period.   7.6   If any company (“the Acquiring
Company”):

  7.6.1   obtains control of the Company as a result of making-

  (a)   a general offer to acquire the whole of the issued ordinary share
capital of the Company which is made on a condition such that if it is satisfied
the acquiring company will have control of the Company, or     (b)   a general
offer to acquire all the Shares in the Company which are of the same class as
the Shares which may be acquired by the exercise of options granted under this
Plan, or

  7.6.2   obtains control of the Company in pursuance of a compromise or
arrangement sanctioned by the court under section 201 of the Companies Act 1963
(or under any other equivalent legislation), or     7.6.3   becomes bound or
entitled to acquire Shares in the Company under section 204 of the Companies Act
1963 (or under any other equivalent legislation),

    any Participant may at any time within the appropriate period (which
expression shall be construed in accordance with paragraph 16(2) of
Schedule 12A), by agreement with the Acquiring Company, release any option which
has not lapsed (“the old option”) in consideration of the grant to him of an
option (“the new option”) which (for the purposes of that paragraph) is
equivalent to the old option but relates to Shares in a different company
(whether the Acquiring Company itself or some other company falling within
paragraph 11(b) or (c) of Schedule 12A). Where a Participant does not withdraw
his savings or exercise his options and continues to make Monthly Contributions
to his savings contract in the period following the Acquiring Company’s
acquisition of control of the Company he shall be deemed to have agreed to the
exchange of options immediately prior to the end of the earlier of (i) six
months following the Acquiring Company’s acquisition of control of the Company
and (ii) two months from the date the resolution for a voluntary winding up of
the Company is passed.   7.7   The new option shall not be regarded for the
purposes of Rule 7.6 above as equivalent to the old option unless the conditions
set out in paragraph 16(3) of Schedule 12A are satisfied, but so that the
provisions of this Plan shall for this purpose be construed as if:

- 11 -



--------------------------------------------------------------------------------



 



  7.7.1   the new option were an option granted under this Plan at the same time
as the old option;     7.7.2   except for the purposes of the definitions of
“Participating Company” and “Subsidiary” in Rules 1.1, 6.4.2, 6.5 and 6.4.4, the
expression “the Company” were defined as “a company whose Shares may be acquired
by the exercise of options granted under this Plan”;     7.7.3   the Savings
Contract made in connection with the old option had been made in connection with
the new option;     7.7.4   the Bonus Date in relation to the new option were
the same as that in relation to the old option.

8.   ADJUSTMENT OF OPTIONS   8.1   In the event of any variation of the share
capital of the Company, the Board may make such adjustments as it considers
appropriate under Rule 8.2.   8.2   An adjustment made under this Rule shall be
to one or more of the following:

  8.2.1   the number of Shares in respect of which any option may be exercised;
    8.2.2   the price at which Shares may be acquired by the exercise of any
option;     8.2.3   where any option has been exercised but no Shares have been
allotted or transferred pursuant to the exercise, the number of Shares which may
be allotted or transferred and the price at which they may be acquired.

8.3   At a time when this Plan is approved by the Revenue Commissioners under
Schedule 12A, no adjustment under Rule 8.2 above shall be made without the prior
written approval of the Revenue Commissioners.   9.   ALTERATIONS   9.1  
Subject to Rule 9.2 below the Board may at any time alter or add to all or any
of the provisions of the Plan provided that no alteration shall be made at a
time when this Plan is approved by the Revenue Commissioners under Schedule 12A
without the prior written approval of the Revenue Commissioners.   9.2   No
alteration or addition shall be made under Rule 9.1 which would abrogate or
adversely affect the subsisting rights of a Participant, unless it is made:

  (i)   with the consent in writing of such number of Participants as hold
options to acquire not less than 75 per cent of the Shares which would be issued
or transferred if all options granted and subsisting were exercised in respect
of the maximum of Shares the subject thereof; or     (ii)   by a resolution at a
meeting of Participants passed by not less than 75 per cent of the Participants
who attend and vote either in person or by proxy,

- 12 -



--------------------------------------------------------------------------------



 



  and for the purposes of this Rule 9.2 the Participants shall be treated as the
holders of a separate class of share capital and the provisions of the
Constitution of the Company (from time to time in force) relating to class
meetings shall apply mutatis mutandis.

9.3   Rule 9.2 shall not apply to any alteration or addition which:

  (i)   is necessary or desirable in order to comply with or take account of the
provisions of any proposed or existing legislation or law, to take advantage of
any changes to the legislation or law, to take account of any of the events
mentioned in Rule 7, or to obtain or maintain favourable taxation treatment of
the Company, any Subsidiary or any Participant; and     (ii)   does not affect
the basic principles of the Plan, the calculation of the price payable per share
under an option.

10.   MISCELLANEOUS   10.1   The rights and obligations of any individual under
the terms of his office or employment with the Company or a Subsidiary shall not
be affected by his participation in this Plan or any right which he may have to
participate in it, and an individual who participates in it shall waive all and
any rights to compensation or damages in consequence of the termination of his
office or employment for any reason whatsoever insofar as those rights arise or
may arise from his ceasing to have rights under or be entitled to exercise any
option as a result of such termination.   10.2   In the event of any dispute or
disagreement as to the interpretation of this Plan, or as to any question or
right arising from or related to this Plan, the decision of the Board shall be
final and binding upon all persons.   10.3   Any notice or other communication
under or in connection with this Plan may be given by such method as the Board
may determine to be appropriate which may include but shall not be limited to:-

  10.3.1   personal delivery or by sending it by post, in the case of a company
to its registered office, and in the case of an individual to his last known
address, or, where he is a director or employee of the Company or a Subsidiary,
either to his last known home address or to the address of the place of business
at which he performs the whole or substantially the whole of the duties of his
office or employment;     10.3.2   electronic communication; or     10.3.3  
affixing notices in staff areas of the employee’s place of work.

10.4   Unless the Board determines otherwise, any notice of exercise shall take
effect only when received by the Company.   10.5   This Plan and all the options
granted under it shall be governed by and construed in accordance with the law
of Ireland.

- 13 -